Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01349-CR
____________
 
DAMIEN
RASHAD ROGERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris
County, Texas
Trial
Court Cause No. 922,600
 

 
M
E M O R A N D U M   O P I N I O N
Appellant pled guilty to the offense of theft on November 12,
2002.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
two years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
Because we have no jurisdiction over this appeal, we dismiss.  




To invoke an appellate court=s jurisdiction over an appeal, an
appellant must give timely and proper notice of appeal.  White v. State, 61 S.W.3d 424, 428
(Tex. Crim. App. 2001).  Appellant filed a timely general notice of
appeal on December 18, 2002, that did not comply with the requirements of Rule
25.2(b)(3) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2(b)(3).  Rule
25.2(b)(3) provides that when an appeal is from a judgment rendered on a
defendant=s plea of guilty or nolo contendere and the
punishment assessed does not exceed the punishment recommended by the State and
agreed to by the defendant, the notice of appeal must:  (1) specify that the appeal is for a
jurisdictional defect; (2) specify that the substance of the appeal was raised
by written motion and ruled on before trial; or (3) state that the trial court
granted permission to appeal.  Id.  Because appellant=s notice of appeal did not comply
with the requirements of Rule 25.2(b)(3), we are without jurisdiction to
consider any of appellant=s issues, including the voluntariness
of the plea.  See Cooper v. State,
45 S.W.2d 77, 83 (Tex. Crim. App. 2001) (holding that
appellant who files general notice of appeal may not appeal voluntariness
of negotiated plea).[1]  
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
 
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).
 




[1]  The notice of appeal in this case was filed prior to
the amendments to the Texas Rules of Appellate Procedure effective January 1,
2003.